RESOLUCIÓN DEL TRIBUNAL.
, La recurrente Pascasia González solicita en el anterior escrito que habiéndose revocado la nota del registrador de la propiedad, denegatoria de inscripción, y ordenándose que ésta se lleve a afecto, sin baber condenado en costas a dicho registrador, se decida por este tribunal que se practique de oficio dicha inscripción.
La ley sobre recursos contra las resoluciones de los regis-tradores de la propiedad, aprobada en marzo 1 de 1902, esta-blece en su sección 6°. que si se revocare la calificación del registrador, el Tribunal Supremo podrá imponerle discre-cionalmente como costas el pago del franqueo y gastos even-tuales de la persona interesada, que no excedan de cincuenta dollars, y podrá además disponer que el registrador haga gratuitamente la inscripción.
En la fecha de dicha ley el registrador percibía los dere-chos de inscripción o los honorarios que se devengasen en el registro; pero desde que se aprobó en 10 de marzo de 1904 la ley asignando sueldos a los registradores de la propiedad y para otros fines, El Pueblo de Puerto Rico percibe en sellos de rentas internas los derechos de inscripción con arreglo al arancel contenido en dicha ley.
*487El Pueblo de Puerto Rico no puede .ser privado del dere-cho que la ley citada le reconoce de percibir en sellos de rentas internas cualquier cantidad que deba ingresar en las oficinas de los registros de la propiedad, y no encontramos motivo suficiente para que el registrador recurrido deba pagar los gastos que ocasione la inscripción ordenada.
Se desestima la solicitud de la peticionaria.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.